Luke, J.
The evidence in this ease — a trover suit — demanded a verdict in favor of the plaintiff as to title, and it was not error for the court so to instruct the jury. The only remaining issue was as to the proved value of the property sued for. The charge of the court upon this question was appropriate and full. The evidence authorized the verdict for the plaintiff, and, the judge of the superior court having approved that finding, it was proper to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.